Citation Nr: 0929770	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, for the purposes of accrued benefits.  

2.  Entitlement to disability and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C. § 1318.  

3.  Entitlement to nonservice-connected death pension 
benefits.  

4.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1975 to July 1975; he died in August 2005, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 administrative decision and a 
January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back 
disability was denied in July 2005, and notice of the 
decision was given to the Veteran on August 5, 2005.  He died 
later that month and the appellant did not file a claim for 
accrued benefits within one year of the veteran's death.  

2.  The Veteran was not service-connected for any disorder 
during his lifetime, and thus was not totally disabled due to 
service-connected disability for 10 or five years prior to 
his death; there was no allegation of clear and unmistakable 
error made by the appellant, and there is no evidence of 
outstanding service department records which could have been 
constructively deemed part of the record at the time of the 
Veteran's death so as to merit reopening of a final RO 
decision.    

3.  The Veteran had a mere three weeks of active duty, was 
not service-connected for any disorder which caused a 
discharge from service, and did not have active duty during a 
period of war.   


CONCLUSIONS OF LAW

1.  Legal entitlement to service connection for a low back 
disability, for the purposes of accrued benefits, is not 
warranted.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000(a) (2008).

2.  Legal entitlement to DIC benefits under the provisions of 
38 U.S.C. § 1318 is not warranted.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2008); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003). 

3.  Legal entitlement to nonservice-connected death pension 
benefits is not warranted.  See 38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Law Dispositive of Claim

Congress, in enacting the Veterans Claims Assistance Act of 
2000 (VCAA), noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When 
the law (and not the evidence) is dispositive of the claim, 
the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002). 

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. 
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility. 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)). The RO took appropriate steps to attempt 
to verify the appellant's deceased spouse's alleged period of 
active service and no other development is warranted because 
the law, and not the evidence, is dispositive in this case. 
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 
2002). Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error. See also Valiao v. Principi, 
17 Vet. App. 229 (2003).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(2) (West 2002).  Therefore, any deficiency in notice 
to the appellant as to the duty to assist, including the 
respective responsibilities of the parties for securing 
evidence, is harmless, non-prejudicial error.  See also, 
Valiao v. Principi, 17 Vet. App. 229 (2003).  

As the law is dispositive with respect to the appellant's 
claims for service connection for a back disability for 
accrued benefits, the claim for DIC under the provisions of 
38 U.S.C.A. § 1318, and her claim for death pension benefits, 
the VCAA is not applicable.  The remaining claim in appellate 
status, service connection for the cause of the Veteran's 
death, is addressed in the remand below.

Legal Criteria and Analysis

The Veteran in this case had active duty in the U.S. Army for 
less than month, serving for approximately three weeks in 
June and July 1975, when he was discharged for a lack of 
desire to complete basic training.  He died in August 2005, 
and the appellant is his surviving spouse.  During his 
lifetime, service connection was not in effect for any 
disability.  On August 5, 2005, the Veteran was informed that 
he was denied service connection for a claimed low back 
disability.  The Veteran died several weeks later, and did 
not posit a timely notice of disagreement with the rating 
action prior to his death.  The appellant's current claim was 
received by the Board on August 25, 2006, which is past the 
one year time period allotted to posit a timely notice of 
disagreement with an RO decision on the Veteran's behalf. 
Thus, the appellant's letter expressing disagreement with the 
denial of service connection for a back disability (for the 
purposes of accrued benefits) is untimely.  As such, the 
August 2005 rating decision is final.  




Accrued Benefits

As mentioned, the Veteran was denied service connection for a 
low back disability in an August 2005 rating decision.  There 
was no expressed disagreement, for the purposes of accrued 
benefits, until after one year from notification to the 
Veteran.  As this is the case, there was no pending claim for 
service connection at the time of the Veteran's death, and 
the August 2006 correspondence is taken as a new claim for 
benefits.  

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the Veteran died. See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the Veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits. 38 C.F.R. §§ 3.1000(a), (d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993). See also Ralston v. 
West, 13 Vet. App. 108 (1999).

A review of the claims file indicates that the Veteran was 
not entitled to benefits at any time during his life, nor was 
there a pending claim for benefits at the time of the 
Veteran's death, or within a year after the last RO rating 
action denying compensation benefits.  Simply, the legal 
criteria for the award of accrued benefits has not been met; 
given that the decision to award accrued benefits must be 
made on evidence of record at the time of death, there is no 
possible way in which the appellant can legally substantiate 
her claim.  As such, as a matter of law, the claim for 
accrued benefits for compensation purposes, specifically 
relating to a claim for service connection to a low back 
disability, must be denied.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a).  
38 U.S.C. § 1318 

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased Veteran" in the same 
manner as if the death were service-connected.  A "deceased 
Veteran" is a Veteran who dies not as the result of willful 
misconduct, and who either was in receipt of compensation, or 
for any reason (including receipt of military retired pay or 
correction of a rating after the Veteran's death based on 
clear and unmistakable error) was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for service-connected disabilities rated totally 
disabling. The service-connected disabilities must have 
either been continuously rated totally disabling for 10 or 
more years immediately preceding death; continuously rated 
totally disabling for at least five years from the date of 
the Veteran's separation from service; or the Veteran must 
have been a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318.  The total rating may 
be schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision which 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rated retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of Dependency 
and Indemnity Compensation Benefits have not been met.  
First, the Veteran plainly did not meet the durational 
requirement for a total disability rating under 38 U.S.C.A. § 
1318.  In that regard, the Veteran was discharged from 
service in July 1975, and died in August 2005.  At the time 
of death, the Veteran had no service-connected disabilities.  
Accordingly, he could not have been rated totally disabling 
for a period of at least 10 years immediately preceding 
death, nor was he rated totally disabling continually since 
his release from active duty and for a period of not less 
than five years immediately preceding death.  In addition, 
the Veteran was not a prisoner of war.

The next issue is whether either of the aforementioned would 
have been met but for clear and unmistakable error in a 
decision on a claim filed during the Veteran's lifetime.  
Specifically, previous determinations which are final and 
binding are to be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior determination will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision. 38 C.F.R. § 3.105(a) 
(2008).

In order for a claimant to successfully establish a valid 
claim of clear and unmistakable error in a final decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error which, if true, would be clearly and 
unmistakably erroneous on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In this case, 
the appellant has not specifically alleged clear and 
unmistakable error.

There is a final decision of record, dated in July 2005, 
which denied entitlement to service connection for a low back 
disability.  It is, however, not apparent that any additional 
service department records are alleged to have existed at the 
time of the final decision and under the circumstances, it is 
clear that the statutory requirements for Dependency and 
Indemnity Compensation pursuant to the provisions of 38 
U.S.C.A. § 1318 have not been met, and that the appellant's 
claim for such benefits must be denied.  Simply put, the 
legal requirements for entitlement to benefits under this 
statutory provision have not been met, and as a matter of 
law, the claim can not be allowed.  

Death Pension

The appellant claims that she is entitled to nonservice-
connected death pension benefits based on the Veteran's 
period of active military service. 

VA shall pay a pension to the surviving spouse of each 
Veteran of a period of war who met the service requirements 
of 38 U.S.C.A. § 1541(j) of this title.  38 U.S.C.A. § 
1541(a).  Improved death pension is a benefit payable by the 
VA to a Veteran's surviving spouse because of his non-
service-connected death.  Basic entitlement exists if a 
Veteran had qualifying service as specified in 38 C.F.R. § 
3.3.  

Eligibility for VA pension benefits requires an initial 
showing that the Veteran served on active duty for at least 
90 days (or was discharged for service-connected disability, 
or a service-connected disability which would have justified 
discharge) during a period of war.  See 38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently 
defined by statute to mean the Spanish-American War (from 
April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 
1917 to November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for Veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

In this instance the Veteran did not have 90 total days of 
active military service and was not service-connected for any 
disability.  Most significantly, the very short period of 
active duty rendered by the Veteran was between June and July 
1975, which is not a "period of war" as established by 
statute.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  The legal 
requirements for entitlement to nonservice-connected death 
pension benefits have not been met as the Veteran did not 
have the required active duty service to qualify for 
entitlement.  As this is the case, the claim must be denied 
as a matter of law.  


ORDER

Entitlement to service connection for a low back disability, 
for the purposes of accrued benefits is denied.  

Entitlement to disability and indemnity compensation benefits 
under the provisions of 38 U.S.C. § 1318 is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  


REMAND

The appellant contends that service connection should be 
granted for the cause of the Veteran's death.  As resolution 
of this matter depends on a factual analysis, it is paramount 
that the appellant be afforded appropriate due process before 
her claim can be adjudicated.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006). Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) and that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159. 
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by re-adjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by re-
adjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Thus, a letter addressing the duty to assist must be 
dispatched to her, and the claim must be re-adjudicated 
following the issuance of the letter.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  The RO's attention is 
directed to 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant is 
expected to present.  The RO should 
provide the appellant written notification 
specific to her claim of entitlement to 
service connection for the cause of the 
veteran's death.  Additionally, the Board 
notes the requirements specific to 
substantiating a claim for service 
connection for the cause of the Veterans 
death as outlined in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  That is, 
the VCAA letter must specifically include: 
(1) a statement to the effect that no 
conditions were service-connected at the 
time of the Veteran's death; and 2) an 
explanation of the evidence and 
information required to substantiate a 
claim for the Veteran's cause of death 
claim based on a condition not yet 
service-connected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


